Dickinson, J.
The defendant’s claim of a lien cannot be sustained. The right of lien is asserted for earth furnished and labor done in banking up the basement and foundation walls of buildings, upon the premises sought to be charged, and in filling and grading the grounds for the purpose of sodding. This is not within the stat-. ute, which authorizes a lien for labor performed or material furnished for the “erection, alteration, or repair of any house, mill, manufactory, or other building or appurtenances.” Gen. St. 1878, i. -90, § 2. Section 6 of this chapter, after prescribing the procedure by which a lien may be perfected, declares that the same shall operate as'a lien “upon the several descriptions of structwres and buildings, and the lots of ground on which they stand, in the second section of .this chapter named.” The statute is not to be construed as authorizing a- lien for improvements or .operations upon the soil merely, which do not enter into or contribute to the erection, alteration, or repair of any building or structure upon the land, and which *546are wholly unconnected with the erection of or work upon such artificial structures. Smith v. Kennedy, 89 Ill. 485. The labor and material for which a lien is here claimed bore no disclosed relation to the construction, alteration, or repair of any structure upon the land, and the right to a lien was properly denied.
Judgment affirmed.